DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “set comprising a plurality of tensioning rings… wherein the set are identical in construction to one another with respect to their tensioning sections, but differing in a circumferential length of their tensioning straps and/or a number of tensioning ring segments” as in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 7, 8, 11 & 13 are objected to because of the following informalities: 
Claim 7 recites “the movement way (20)” in lines 2 & 5. It appears this should read “the movement way (20a)” to maintain consistency with claim 1.
Claim 8 recites “the first guide member (7a)” in lines 3-4. While “guide member (7a)” is established in claim 1, it is not necessarily established that “the guide member” of claim 1 is “the first guide member”, which may create confusion.
Claims 11 & 13 recite “the ring axis (2)” (e.g. claim 11, line 6; claim 13, line 4), however, the “ring axis” is not recited in claim 1 (from which claims 11 & 13 depend) and so “the ring axis” of claims 11 & 13 may be seen to lack proper antecedent basis. 
While “a ring axis” is established in claim 2, claims 11 & 13 do not dependent from claim 2. 
Claim 11 recites “the first wedge member (6)” in line 5. While a “wedge element (6)” is established in claim 1, it is not necessarily established that this corresponds to the “the first wedge member”, which may create confusion.
Additionally, “the first wedge member” should at least read “the first wedge element” to maintain consistent terminology. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 6, 9-11 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “wherein the tensioning screw of the tensioning section is aligned basically in parallel to a ring axis of the tensioning ring with its axis of rotation, about which it rotates during tightening” which renders the claim indefinite for several reasons. 
First, the limitation as a whole is difficult to parse, with several instances of ambiguity. For example, it is unclear what element “it” is referring to in “with its axis of rotation, about which it rotates during tightening”. As best understood, this is referring to the tensioning screw, but this is not necessarily clear in the claim. 
Additionally, it is unclear if the phrase “with its axis of rotation, about which it rotates during tightening” is intending to state that the axis of rotation of the tensioning screw is parallel with the ring axis, or if this is just further defining that the tensioning screw has an axis of rotation, in general. 
Finally, the term "basically" (i.e. basically in parallel”) is a relative term which renders the claim indefinite.  The term "basically" in this context is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 5 recites, “wherein the guide member engages in a recess in the wedge element to form the undercut”. This renders the claim indefinite because while the recess in the wedge element may itself be an “undercut” which the guide member may engage, it is unclear how the guide member engaging the recess “forms” the undercut.
As best understood, this claim may have been intending to state that the guide member engages in a recess in the wedge element which forms the undercut, however, it is also possible that this was intended to be a product-by-process limitation wherein the guide member is somehow used to cut the recess into the wedge element. 
Alternatively, the term “undercut” might be used by the claim in a manner contrary to its ordinary meaning which otherwise renders the claim indefinite as the specification does not clearly redefine the term. If this is the case, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 

Claim 6 recites, “wherein the guide member has the shape of an L-profile which engages in the wedge element in such a way that one leg of the L-profile forms the undercut” (lines 2-4). Similar to the issue in claim 5, while the wedge element (e.g. a recess in the wedge element) may form an undercut which engages the leg of the L-profile, it is unclear how the leg of the L-profile itself “forms the undercut”, unless the term “undercut” is being used by the claim in a manner contrary to its ordinary meaning (which would otherwise render the claim indefinite as the specification does not clearly redefine the term). 
Further regarding claim 6, the term "basically" (i.e. “basically without an offset”; lines 4-5) is a relative term which renders the claim indefinite. The term "basically" in this context is not 

Regarding claim 9, the limitation “a second double wedge member, which is multi-part with respect to the first double wedge member” renders the claim indefinite as it is unclear how the phrase “multi-part with respect to the first double wedge member” is to be interpreted. By way of example, it is unclear if this is intended to imply that the second double wedge member is a separate part with respect to the first double wedge member, if the second wedge member is a separate part which cooperates or otherwise engages with the first double wedge member, if this second double wedge member is itself formed from multiple parts, etc. 
Claim 10 is rejected due to dependency upon claim 9. 

Regarding claim 11, it is not clear which element the phrase “namely axially opposite to the first wedge member (6)” is intended to apply to. As best understood, this is intended to further define the “further wedge element”, but this is not particularly clear. 
Furthermore, the term "namely” in this context renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention or whether the further limitation is merely optional or preferable. 

Regarding claim 15, it appears that the claim is directed to a “use” of the tensioning ring of claim 1, with the remainder of the claim setting forth intended uses of the tensioning ring, such that it does not appear that the claim actually sets forth any steps. 
As set forth in MPEP § 2173.05(q), attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. It has been generally held that such claims are 
Further regarding claim 15, with respect the phrase “for pressing on, with respect to a ring axis (2), radially inwards and/or radially outwards” it appears a word or phrase is missing as it is not clear what object is to be “pressed on” (e.g. for pressing on a tube, etc.). Alternatively, it may be that the term “for pressing on” was intended to read simply “for pressing” with the object of the action provided by the later “in particular” phrases (e.g. “for pressing on…in particular against an inner wall surface…”, etc.).
The phrases in claim 15 of “in particular against an inner wall surface or an outer wall surface of a tube element”, “in particular for pressing on a sleeve which is softer than the tube element”, “in particular against the tube element and/or against a line, and/or for pressing against an entry duct or a duct for a line” render the claim indefinite as it is unclear if each of these phrases are part of the claimed invention such that one or all of these elements are required elements, or otherwise if these are merely optional or preferable elements.  
As best understood, the claim is, most broadly, directed to a use of a tensioning ring for pressing on some object (e.g. a tube element) radially inwards and/or radially outwards, with the rest of the intended uses being merely optional examples. The claim will be interpreted in this manner for the purposes of examination in this action, however, appropriate correction and clarification is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a use per se. In particular, the 
As set forth in MPEP § 2173.05(q), "use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101").
This rejection may be overcome by cancelling the claim, or amending the claim such that it is clearly directed to process claim, including at least one active, positive step defining the process. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 & 15 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard (US 2,778,085; cited in applicant’s IDS received 18 June 2020).
Regarding claim 1, Bernard discloses (figs. 1-5) a tensioning ring (incl. at least 10 & 12) having a tensioning section (12), the tensioning section comprising a wedge element (i.e. one of two wedge portions formed by element 18; each wedge portion having a respective element 19 & 20), a guide member (i.e., one of the two guide members 16 configured to cooperate with a respective wedge element; see figs. 3 & 4) and a tensioning screw (22/23), wherein a width of the tensioning section and thus a circumference of the tensioning ring can be changed by tightening the tensioning screw (col. 1, lines 26-34; col. 2, lines 37-41; col. 3, lines 9-14; col. 4, lines 19-24, in claim 1 as published), for which purpose the wedge element is guided at the guide member and is movable in this guide along a movement way (i.e. along a respective guide 16) at the guide member by tightening the tensioning screw (as shown in figs. 3 & 4), the movement way having a portion in a width direction (i.e. the movement way along 16 is angled with respect to the ring axis, as shown) determining the width of the tensioning section, wherein the wedge element and the guide member engage in one another with an undercut (i.e. guide element 16 engages recess/undercut 20 in a respective wedge element, as shown in fig. 4) in such a way that they are held together in a form-locking manner with respect to the width direction (fig. 4).

Regarding claim 2, the tensioning ring of Bernard reads on the additional limitation wherein the tensioning screw (22/23) of the tensioning section is aligned basically in parallel to a ring axis of the tensioning ring with its axis of rotation, about which it rotates during tightening (see figs. 1-3 & 5; the axis of the screw being parallel with the ring axis).
claim 3, Bernard discloses the additional limitation wherein the tensioning ring has a tensioning strap (10) forming a section of the tensioning ring (see figs. 1-5), wherein the guide member (16) is arranged at a joint end of the tensioning strap (as shown).

Regarding claim 4, Bernard discloses the additional limitation wherein the tensioning strap (10) is made of metal (col. 1, line 71 – col. 2, line 2) and forms the guide member (16; fig. 5), for which purpose the tensioning strap is bent at the joint end and engages in the wedge element (as shown; col. 2, lines 12-15).

Regarding claim 5, Bernard discloses the additional limitation wherein the guide member (16) engages in a recess (20) in the wedge element to form the undercut (see fig. 4).

Regarding claim 6, as best understood, the tensioning ring of Bernard reads on the additional limitations wherein the guide member has the shape of an L-profile (including A & B annotated below; or, in the alternative, including A & C) which engages in the wedge element in such a way that one leg of the L-profile forms the undercut (i.e. leg A; generally formed by 16, which engaged recess 20), wherein the other leg of the L-profile (i.e. B or C) forms a transition basically without an offset into a wall surface of the wedge element (see below), the wall surface facing radially inwards or outwards with respect to a ring axis.

    PNG
    media_image1.png
    467
    423
    media_image1.png
    Greyscale








With respect to leg B, as shown in fig. 4 annotated above, leg B forms a transition from the band 10 into the radially inner facing wall surface of the wedge element, with only a relatively small offset from the wall surface. 
Alternatively, with respect to leg C, as shown in fig, 4 above, leg C forms a transition from the end of the first leg A to a radially outer facing wall surface of the wedge element, with even a relatively smaller offset than that formed by leg B. 
Finally, the term “wedge element” may be more broadly interpreted to include not only the element indicated at 18, but also to include corresponding element 25, which cooperates with element 18 to effect movement via the tensioning screw. In this alternative interpretation, leg B of the guide member may be seen as forming a “transition basically without an offset” into a wall surface of the wedge element, said wall surface in this instance being the radially inner facing wall surface of element 25, which is generally indicated by the line from “25” in fig. 4.

Regarding claim 8, the tensioning ring of Bernard reads on the additional limitations wherein the wedge element is provided in the shape of a double wedge (see figs. 3-5; wedge element 18 having two sets of elements 19 & 20), being also movable on a side opposite to the first guide member in the width direction at a second guide member (i.e. two guide members 16 are provided, see figs. 3-5) of the tensioning section (12) along a second movement way (i.e. a direction of movement along the other of guide member 16; see figs. 3-5) with a portion in the width direction (i.e. the direction of movement along the other guide member 16 is also angled with respect to the ring axis, as shown).

claim 15, as best understood, Bernard discloses “a use of a tensioning ring of claim 1” for pressing on, with respect to a ring axis, radially inwards and/or radially outwards (i.e., radially inwards, as shown; col. 1, lies 26-34), in particular against an inner wall surface or an outer wall surface of a tube element (e.g., against an outer wall surface of a tube element 8 / cylindrical base 9; see fig. 2; col. 1, lines 68-70). 
Regarding the additional limitations of “in particular for pressing on a sleeve which is softer than the tube element, in particular against the tube element and/or against a line, and/or for pressing against an entry or a duct for a line”, as best understood, these are either optional or alternative limitations (see related 35 U.S.C. 112(b) rejections above). 
As set forth in MPEP § 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art (citing Brown v. 3M).

Claims 1-5, 7, 8, 11 & 15 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Textrom (US 2,922,212; cited in applicant’s IDS received 18 June 2020).
Regarding claim 1, Textrom discloses a tensioning ring (figs. 1 & 2) having a tensioning section (including at least 11, 12, 17, 18 & 19), the tensioning section comprising a wedge element (17, incl. at least 23), a guide member (13) and a tensioning screw (19), wherein a width of the tensioning section and thus a circumference of the tensioning ring can be changed by tightening the tensioning screw (col. 2, lines 46-56), for which purpose the wedge element is guided at the guide member and is movable in this guide along a movement way (i.e. a direction along the guide member 13) at the guide member by tightening the tensioning screw (see fig. 3; col. 2 section noted above), the movement way having a portion in a width direction determining the width of the tensioning section (as shown; the movement along 13 is angled with respect to ring axis 200), wherein the wedge element and the guide member engage in one another with 

Regarding claim 2, the tensioning ring of Textrom reads on the additional limitations wherein the tensioning screw (19) of the tensioning section is aligned basically in parallel to a ring axis (200) of the tensioning ring with its axis of rotation (see axis in fig. 1), about which it rotates during tightening (col. 1, lines 60-64: “…screw means, for example, which may be adjusted by a simple screw driver disposed in a direction parallel to the axis of the circular strap member of the clamp”.

Regarding claim 3, the tensioning ring of Textrom reads on the additional limitations wherein the tensioning ring has a tensioning strap (10) forming a section of the tensioning ring, wherein the guide member is arranged at a joint end of the tensioning strap (as shown).

Regarding claim 4, Textrom discloses the additional limitations wherein the tensioning strap (10) is made of metal (col. 2, line 71 – col. 3, line 10; e.g. “stainless steel” or “beryllium copper”) and forms the guide member (as shown), for which purpose the tensioning strap is bent at the joint end and engages in the wedge element (as shown).

Regarding claim 5, the tensioning ring of Textrom reads on the additional limitation wherein the guide member (13) engages in a recess (i.e. recess defining surface 27, between wedge portion 23 and center portion 25; as shown) in the wedge element to form the undercut.

claim 7, the tensioning ring of Textrom reads on the additional limitation wherein the movement way (i.e. the direction of movement along guide member 13) extends to a front face of the tensioning ring (i.e. the upper axial face of the ring, as oriented in fig. 1), wherein the width of the tensioning ring increases when the wedge element is moved towards this front face (as can be seen from the figures; i.e. the ring is wider as the screw is loosened and the wedge approaches the front face, and becomes narrower as the screw is tightened and the wedge moves further inward), and wherein the movement way forms an angle with this front face on the guide member side, which angle is acute (see fig. 1; an angle along the movement way of guide member 13 forms an acute angle with the front face).

Regarding claim 8, the tensioning ring of Textrom reads on the additional limitations wherein the wedge element (17) is provided in the shape of a double wedge (i.e. having a first wedge portion 23 and a second wedge portion 24), being also movable on a side opposite to the first guide member (13) in the width direction at a second guide member (15) of the tensioning section along a second movement way (i.e. along a movement direction of 15) with a portion in the width direction (as shown; the movement along 15 is also angled with respect to ring axis 200).

Regarding claim 11, the tensioning ring of Textrom reads on the additional limitations wherein the tensioning section comprises a further guide member (i.e. 14 or 16) and a further wedge element (18, including two wedge portions as shown) guided at the further guide member (see fig. 2) and movable with respect thereto in this guide by tightening the tensioning screw (see fig. 2), namely axially opposite to the first wedge member with respect to the ring axis (as shown), the wedge elements being movable relative to one another by tightening the tensioning screw (col. 1, lines 56-65; col. 2, lines 46-48).

claim 15, as best understood, Textrom discloses “a use of a tensioning ring of claim 1” for pressing on, with respect to a ring axis, radially inwards and/or radially outwards (i.e., radially inwards; col. 1, lines 15-20), in particular against an inner wall surface or an outer wall surface of a tube element (e.g., against an outer wall surface of a tube element; col. 3, lines 2-10 & 18-35). 
Regarding the additional limitations of “in particular for pressing on a sleeve which is softer than the tube element, in particular against the tube element and/or against a line, and/or for pressing against an entry or a duct for a line”, as best understood, these are either optional or alternative limitations (see related 35 U.S.C. 112(b) rejections above). 
As set forth in MPEP § 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art (citing Brown v. 3M).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Textrom as applied to claim 1 above, and further in view of Neuhaus et al. (US 2005/0006853; cited in applicant’s IDS received 18 June 2020; hereafter Neuhaus). 
Regarding claim 12, while Textrom discloses that the tensioning ring comprises a single tensioning section on the circumference, having a wedge element, a guide member and a tensioning screw, wherein the width of each tensioning section can be varied by tightening the 
Neuhaus teaches (fig. 12) a tensioning ring (34) comprising a plurality of tensioning sections (e.g. 38) distributed over the circumference (as shown), each having a tensioning drive (as shown, including a screw for each), wherein the width of each tensioning section can be varied by adjusting the respective tensioning drive, whereby the circumference of the tensioning ring can be changed (see para. 70). 
Neuhaus suggests that such an arrangement is “particularly useful with gaskets having large diameters, and additionally, the multiple drive mechanisms provide greater variability to the radial dimensions” (para. 70, lines 17-21). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the tensioning ring disclosed by Textrom such that a plurality of tensioning sections (i.e. a plurality of the tensioning sections of the type already disclosed by Textrom) were distributed over the circumference, each having a wedge element, a guide member and a tensioning screw, wherein the width of each tensioning section could be varied by tightening the respective tensioning screw, whereby the circumference of the tensioning ring can be changed, in view of the teachings of Neuhaus, in order to provide the tensioning ring with a greater variability with respect to the radial dimensions (as further suggested by Neuhaus); or otherwise obvious as the use of a known technique (providing a ring-type clamp with a plurality of similar tensioning sections distributed over the circumference thereof, as in Neuhaus) to improve a similar device (i.e. the ring-type clamp of Textrom) in the same way (i.e. to increase the range radial adjustability, as suggested by Neuhaus). 
As a result, all of the limitations of claim 12 are met or otherwise rendered obvious. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Textrom as applied to claim 1 above, and further in view of McKown, Jr. (US 3,769,665; hereafter McKown). 
Regarding claim 13, Textrom discloses a tensioning ring strap (10), but does not explicitly disclose first and second tensioning ring segments as claimed. 
McKown teaches (figs. 2-9) a tensioning ring comprising a tensioning section (12), the tensioning section comprising a first tensioning ring segment (30); the tensioning ring further comprising a second tensioning ring segment (10) and a third tensioning ring segment (11), the first, second, and third segments being arranged consecutive with respect to the circumference around the ring axis (see figs. 2. 9 & 10) and being held together in a form-fit manner (see fig. 3-6 for form-fit connection between segments 10 & 11; corresponding form fit connection shown between segments 10 & 30 in fig. 8 & 9) with an undercut (undercut provided at 23, forming recesses defining tab 18; or otherwise undercuts 14 provided in slot 13; see figs. 3-7; col. 2, lines 49-56), wherein the form-fit is provided such that the tensioning ring segments, with respect to a ring axis, are not axially displaceable relative to one another (as shown, the segments joined by these form-fit connections are not axially displaceable relative to each other). 
McKown suggests that, by this structure, the clamps can be made to accommodate to “a wide variety of shapes as well as sizes. They can be assembled as needed and require only a metal shearing tool for complete assembly” (col. 3, lines 22-26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the tensioning ring disclosed by Textrom such that the tensioning ring comprises a first and a second tensioning ring segment, the tensioning ring segments being arranged consecutive with respect to a circumference around the ring axis and being held together in a form-fit manner with an undercut, wherein the form-fit is provided such that the tensioning ring segments, with respect to the ring axis, are not axially displaceable 
It is noted that the remaining limitation of “or that, in case of an axial relative displacement of the tensioning ring segments, their total extension in the circumferential direction remains unchanged” is understood to be an alternative limitation to the limitation wherein the segments are “not axially displaceable relative to one another” as taught by McKown. 
As set forth in MPEP § 2143.03, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art.
As a result, the limitations of claim 13 are met, or otherwise rendered obvious. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Textrom as applied to claim 1 above, and further in view of Schmucki et al. (US 6,394,505; hereafter Schmucki). 
Regarding claim 14, Textrom does not explicitly disclose a set comprising a plurality of tensioning rings of claim 1, wherein the tensioning rings of the set are identical in construction to one another with respect to their tensioning sections, but differing in a circumferential length of their tensioning straps and/or a number of tensioning ring segments.

Schmucki further suggests that “the tension ring 17 can, however, also be replaced by a different tensing element” (col. 3, lines 23-24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to provide a set comprising a plurality of tensioning rings of the type disclosed by Textrom (i.e. as in claim 1) where the tensioning rings of the set are identical in construction to one another with respect to their tensioning sections, but differing in a circumferential length of their tensioning straps, in view of the teachings of Schmucki, to enable use with a coupling for joining pipes of different sizes, such as that suggested by Schmucki (i.e. thereby enabling the clamps of the coupling to be tightened parallel to the ring axis rather than tangential, as suggested by Textrom).
Such a combination which results in a set of a plurality of tensioning rings differing only in circumferential length would have been otherwise obvious as the simple substitution of one known element (i.e. the original tension rings in the coupling of Schmucki) for another (i.e. the tensioning rings of Textrom, reading on claim 1, as above) to obtain predictable results (e.g., a pipe coupling for coupling two pipes of different sizes, comprising tensioning rings which are adjustable via screws parallel to the respective tensioning ring axis), especially considering that Schmucki states that the original tension rings therein could be substituted.
As a result, the limitations of claim 14 are met, or otherwise rendered obvious. 

Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Richard K. Durden/Examiner, Art Unit 3753       

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753